DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9 in the reply filed on 8/16/21 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “122”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second solenoid is fluidly connected to a pressure port of the shut off a valve and to a feedback window of the shut off valve” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “the shut off valve spool” lacks antecedent basis, “the shut off” is unclear because it is unclear if it refers to the shut off valve or the fuel flow shutoff, and “an intermediate position” is indefinite because it is unclear if it refers to the intermediate position of claim 1 or a different position.
In claim 6, “the engine burner” lacks antecedent basis and “an intermediate position” is indefinite because it is unclear if it refers to the intermediate position of claim 1 or a different position.
Claim 7 is indefinite because it improperly depends from itself and therefore it is unclear what the metes and bounds of the claim are.
Claim 8 is indefinite because it improperly depends from itself and therefore it is unclear what the metes and bounds of the claim are. Furthermore, “the valve” is indefinite because it is unclear if it refers to the metering valve or the shut off valve, “the valve spool” lacks antecedent basis, and “the valve sleeve” lacks antecedent basis.
Claim 9 is indefinite because it is unclear if “the shut off a valve” refers to the shut off valve or a shut off and one of the valves, or some other interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0053689 (Morton) in view of US 7845177 (Parsons).
Regarding claim 1-3, Morton teaches a fuel system with integrated thrust control malfunction and overspeed protection (Fig 2, para 24; fuel system 40, 50) comprising: a centrifugal pump for receiving filtered fuel and supplying fuel to a metering and pressure regulating valve (centrifugal pump 50, 56 supplies fuel to a metering and pressure regulating valve 76, para 24-28; “for receiving filtered fuel” is a statement of intended use, and does not differentiate the claimed apparatus from Morton; the centrifugal pump of Morton is capable of receiving filtered fuel), wherein the metering and pressure regulating valve is configured to meter discharge of filtered fuel flow to a gas generator burner (para 24-29; metering valve 76 controls fuel flow to engine/gas generator burner/combustor 16); a shut off valve downstream of the metering and pressure regulating valve movable from an open position to a fully closed position configured to provide rapid fuel flow shutoff or to a fixed intermediate position configured to reduce fuel flow to the gas generator burner (shut off valve 78 downstream of the metering valve 76; shut off valve implicitly has an open position and a closed position; it is noted that “or to a fixed intermediate position” makes the limitation optional).
Morton fails to teach a first solenoid and a second solenoid for controlling the shut off valve position. However, Parsons teaches that shut off valves may be controlled by first and second solenoids in order to stop fuel flow during different conditions, for example normal shutdown and overspeed (col 2 l. 60-col 3 l. 3; first solenoid 36a, second solenoid 36b). It would have been obvious to one of ordinary skill in the art at the time of filing to make the shut off valve of Morton controlled by a first solenoid and a second solenoid in order to stop fuel flow during different conditions, as taught by Parsons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a first solenoid and a second solenoid for controlling the shut off valve position yields predictable results. Regarding claims 2-3, Parsons teaches that the first solenoid and the second solenoid are used for different purposes – shutting off fuel during different engine conditions, pilot commanded shut down or overspeed; therefore, the solenoids would operate independently (the first solenoid acting independent of the second solenoid and vice versa) to control the shut off valve during those independent/different conditions.

Claim 1-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0053689 (Morton) in view of US 7845177 (Parsons) and US 6401446 (Gibbons).
Regarding claim 1-3, Morton teaches a fuel system with integrated thrust control malfunction and overspeed protection (Fig 2, para 24; fuel system 40, 50) comprising: a centrifugal pump for receiving filtered fuel and supplying fuel to a metering and pressure regulating valve (centrifugal pump 50, 56 supplies fuel to a metering and pressure regulating valve 76, para 24-28; “for receiving filtered fuel” is a statement of intended use, and does not differentiate the claimed apparatus from Morton; the centrifugal pump of Morton is capable of receiving filtered fuel), wherein the metering and pressure regulating valve is configured to meter discharge of filtered fuel flow to a gas generator burner (para 24-29; metering valve 76 controls fuel flow to engine/gas generator burner/combustor 16); a shut off valve downstream of the metering and pressure regulating valve movable from an open position to a fully closed position configured to provide rapid fuel flow shutoff or to a fixed intermediate position configured to reduce fuel flow to the gas generator burner (shut off valve 78 downstream of the metering valve 76; shut off valve implicitly has an open position and a closed position; it is noted that “or to a fixed intermediate position” makes the limitation optional).
Morton fails to teach a first solenoid and a second solenoid for controlling the shut off valve position. However, Parsons teaches that shut off valves may be controlled by first and second solenoids in order to stop fuel flow during different conditions, for example normal shutdown and overspeed (col 2 l. 60-col 3 l. 3; first solenoid 36a, second solenoid 36b). It would have been obvious to one of ordinary skill in the art at the time of filing to make the shut off valve of Morton controlled by a first solenoid and a second solenoid in order to stop fuel flow during different conditions, as taught by Parsons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a first solenoid and a second solenoid for controlling the shut off valve position yields predictable results. Regarding claims 2-3, Parsons teaches that the first solenoid and the second solenoid are used for different purposes – shutting off fuel during different engine conditions, pilot commanded shut down or overspeed; therefore, the solenoids would operate independently (the first solenoid acting independent of the second solenoid and vice versa) to control the shut off valve during those independent/different conditions.
Even if Morton in view of Parsons was not construed as teaching a “fully closed” position, Gibbons teaches that it was well known in the art that the shut off valve may move between an open position and a fully closed position (Fig 1 open, Fig 2 fully closed). It would have been obvious to one of ordinary skill in the art at the time of filing to make the shut off valve of Morton in view of Parsons move between open and fully closed positions, as taught by Gibbons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the closed position a fully closed position yields predictable results.
Regarding claim 4, Morton in view of Parsons and Gibbons as discussed thus far is silent as to the second solenoid provides a pressure to a spring side of the shut off valve to activate the shut off valve to the closed position using a second overspeed valve. However, it was well known in the art that the second/overspeed solenoid may provide a pressure to a spring side of the shut off valve to activate the shut off valve to the closed position using a second overspeed valve, as taught by Gibbons (Fig 2; overspeed solenoid 120 controls a second overspeed valve 70 that provides a pressure to a spring side of the shut off valve 22 at port 78 – see col 9 ll. 16-62). It would have been obvious to one of ordinary skill in the art at the time of filing to make second solenoid provide a pressure to a spring side of the shut off valve to activate the shut off valve to the closed position using a second overspeed valve, as taught by Gibbons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the second solenoid provide a pressure to a spring side of the shut off valve to activate the shut off valve to the closed position using a second overspeed valve yields predictable results.
Regarding claim 5-6, Morton in view of Parsons and Gibbons further teaches the first solenoid provides a pressure to a spring side of the shut off valve through a metering window on the shut off valve spool to activate the shut off to an intermediate position and the first solenoid reduces fuel flow to the engine burner by translating the shut off valve to an intermediate position between the open position and the closed position (in Gibbons, col 9 l. 62-col 10 l. 57; the first solenoid 122, which operates during a shutoff mode, provides a pressure to a spring side of the shut off valve 22 at port 78, which moves the shut off valve spool 86 to reduce and then close port 76; “metering window” is construed as port 78; a position wherein the spool 86 only partially blocks the port 76, between the position of Fig 1 and the position of Fig 3, is considered an “intermediate position”). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first solenoid provide a pressure to a spring side of the shut off valve through a metering window on the shut off valve spool to activate the shut off to an intermediate position and the first solenoid reduce fuel flow to the engine burner by translating the shut off valve to an intermediate position between the open position and the closed position in order to operate the shut off valve in response to a shut off command, as taught by Gibbons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first solenoid provide a pressure to a spring side of the shut off valve through a metering window on the shut off valve spool to activate the shut off to an intermediate position and the first solenoid reduce fuel flow to the engine burner by translating the shut off valve to an intermediate position between the open position and the closed position yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741